      Case 19-31596           Doc 34         Filed 06/11/20 Entered 06/11/20 15:57:05         Desc Main
                                               Document     Page 1 of 5
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
  IN RE:                                   Case No.: 19-31596
                                           Chapter: 13
         Renia Griffin                     Hearing Date: 6/18/2020

                                                               Judge Donald R. Cassling
                                                   Debtor(s)

                                                NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
       notice through ECF
       Renia Griffin, Debtor(s), 7401 W 100th Place,Unit #1791, Bridgeview, IL60455
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF
          PLEASE TAKE NOTICE that on 6/18/2020, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Donald R. Cassling, Bankruptcy Judge, or before any
  other Bankruptcy Judge who may be sitting in his/her place and stead, and shall then and there present
  this Motion of Codilis & Associates, P.C. for Wells Fargo Bank N.A., as Trustee, for Carrington
  Mortgage Loan Trust, Series 2006-NC3 Asset-Backed Pass-Through Certificates, a copy of which is
  attached.

          This motion will be presented and heard telephonically. No personal appearance in court is
  necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
  account with Court Solutions at (917) 746-7476.

          If you object to this motion and want it called on the presentment date above, you must file a
  Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
  the court may grant the motion in advance without a hearing.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on June 11, 2020 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on June 11, 2020.

                                                                      /s/ Joel P. Fonferko
                                                                        Attorney for Movant
  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-18-10480
  NOTE: This law firm is a debt collector.
  Case 19-31596             Doc 34         Filed 06/11/20 Entered 06/11/20 15:57:05      Desc Main
                                             Document     Page 2 of 5



                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on June 11, 2020 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on June 11, 2020.
  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  Renia Griffin, Debtor(s), 7401 W 100th Place,Unit #1791, Bridgeview, IL60455
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                 /s/ Joel P. Fonferko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-18-10480


NOTE: This law firm is a debt collector.
  Case 19-31596        Doc 34   Filed 06/11/20 Entered 06/11/20 15:57:05            Desc Main
                                  Document     Page 3 of 5



                    UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                Case No.: 19-31596
                                      Chapter: 13
      Renia Griffin                   Hearing Date: 6/18/2020

                                                    Judge Donald R. Cassling
                                       Debtor(s)


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY


       NOW COMES Wells Fargo Bank N.A., as Trustee, for Carrington Mortgage Loan
Trust, Series 2006-NC3 Asset-Backed Pass-Through Certificates, (hereinafter "Movant"), by and
through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11
U.S.C. §362(d) for an Order granting Movant relief from the automatic stay and in support
thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 7017 S Throop St, Chicago, IL 60636;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 11/6/2019;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 19-31596        Doc 34     Filed 06/11/20 Entered 06/11/20 15:57:05                Desc Main
                                    Document     Page 4 of 5



       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 05/28/2020, the Debtor(s) is/are past due for the 3/1/2020
                         payment, and all amounts coming due since that date. Any payments
                         received after this date may not be reflected in this default;


                  b)     As of 05/28/2020, the total post-petition default through and including
                         5/1/2020, is $3,119.78, which includes a suspense credit of $144.28.
                         Any payments received after this date may not be reflected in this
                         default. This amount includes post-petition attorney fees in the amount
                         of $1,881.00;


                  c)     On 06/01/2020, the default will increase to $3,580.80 and will continue
                         to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $650.00       for Proof of Claim
                  $1,050.00 for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $181.00       for Court filing fee
  Case 19-31596             Doc 34         Filed 06/11/20 Entered 06/11/20 15:57:05        Desc Main
                                             Document     Page 5 of 5




         WHEREFORE, Wells Fargo Bank N.A., as Trustee, for Carrington Mortgage Loan
Trust, Series 2006-NC3 Asset-Backed Pass-Through Certificates prays this Court enter an Order
pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this June 11, 2020.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Joel P. Fonferko

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-18-10480


NOTE: This law firm is a debt collector.
